             Case 2:20-cv-01606-BJR Document 63-1 Filed 02/18/21 Page 1 of 2




 1                                                               The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   TATIANA WESTBROOK, an individual;                  NO. 2:20-cv-01606 BJR
16   JAMES WESTBROOK, an individual;
17   HALO BEAUTY PARTNERS, LLC, a                       [PROPOSED] ORDER GRANTING
18   Nevada Limited Liability Company,                  DEFENDANTS’ MOTION TO QUALIFY
19                                                      COUNSEL TO CONTINUE
20                      Plaintiffs,                     REPRESENTATION
21
22           v.
23
24   KATIE JOY PAULSON, an individual;
25   WITHOUT A CRYSTAL BALL, LLC, a
26   Minnesota Limited Liability Company; and
27   DOES 1 through 100, inclusive,
28
29                      Defendants.
30
31
32          THIS MATTER came before the Court on Defendant’s Motion to Qualify Counsel to
33
34   Continue Representation. The Court, being familiar with the records and files herein, having
35
36   considered the submissions of the parties, and being otherwise fully advised, hereby ORDERS
37
38   that Defendant’s Motion to Qualify Counsel to Continue Representation is GRANTED.
39
40          DATED this ______ day of _________________, 2021.
41
42
43                                               __________________________________________
44                                               The Honorable Barbara J. Rothstein
45                                               U.S. District Court Judge

     ORDER GRANTING DEFENDANTS’ MOTION TO                         G O R DO N     600 University Street
     QUALIFY COUNSEL TO CONTINUE REPRESENTATION -                   T IL DE N    Suite 2915
     1                                                             THOMAS        Seattle, WA 98101
     NO. 2:20-CV-01606 BJR                                        C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 63-1 Filed 02/18/21 Page 2 of 2




 1
 2   Presented by:
 3
 4   GORDON TILDEN THOMAS & CORDELL LLP
 5   Attorneys for Defendants
 6
 7   By: s/ Michael P. Brown
 8      Michael P. Brown, WSBA #45618
 9      600 University Street, Suite 2915
10      Seattle, Washington 98101-4172
11      206.467.6477
12      mbrown@gordontilden.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER GRANTING DEFENDANTS’ MOTION TO              G O R DO N     600 University Street
     QUALIFY COUNSEL TO CONTINUE REPRESENTATION -        T IL DE N    Suite 2915
     2                                                  THOMAS        Seattle, WA 98101
     NO. 2:20-CV-01606 BJR                             C O R DE L L   206.467.6477
